NO.
                                    PD-0853-15


CASEY TILLISON.                           §           IN THE
          (Appellate/Petitioner.
V.                                        §           COURT OF CRIMINAL APPEALS

THE STATE OF TEXAS                        §           OF TEXAS AT AUSTIN
          (Appellee/Respondent)

                      MOTION TO SUSPEND T.R.A.P.           RULE 9.3

                                   NUMBER OF COPIES



TO THE HONORABLE JUDGE(S) OF SAID COURT:

     COMES NOW, Casey Tillison                , pro se, and files this MfMon^BV^P ^
suspend Rule 9.3, Number of Copies, and in support of this would show the
                                                                              COURfOFCRI^i'A'T^-^ALS
following:                                                                        OCT 05 2015



     Appellant/Petitioner is a prisoner in the TEXAS DEPARTMENT OF CRIMINAL

JUSTICE. This motion and the Petition for Discretionary Review are filed

pro se. As a prisoner there is no access to a copier. Therefore Appellant/ pfLFD IW
Petitioner has no way to create the number of copies required by rule 9.3 ^P CRIMINAL APPEALS
and therefore humbly requests that this Honorable Court suspend Rule 9.3 ^1-1 °u ---J
number of copies and accept the Petition for Discretionary Review as on
                                                                                   'Abel Acosta, Clerk
original copy.


                                                              Respectfully submitted

                                                 Th   is      ^0 day of Sen7~ .2015
                                                             BY:



                                                                        '   CERTIFICATE   OF    SERVICE


   The Petitioner hereby certifies that a true and correct

copy of the foregoing Motion to Suspend Rule 9.3 has been mailed

U.S.mail/   postage pre-paid/   to the District Attorney/        Appellate

Division/    Ellis County Courthouse/    109 S.Jackson St./

Waxahachie/   TX 75165 and to the State prosecuting Attorney/          Lisa

McMinn, P.O. Box 12405,     Capital Station/ Austin, TX 78711, on

this   5(9       day of SeX)V                #2015.


                                                Q^sey Tillison